SUMMARY ORDER
Plaintiff-appellant Regina Lewis appeals pro se from a July 14, 2005 order of the District Court, Lewis v. Nissan North America, Inc., 2005 WL 1652924, 2005 U.S. Dist. LEXIS 14037 (S.D.N.Y.2005), which adopted a Report and Recommendation by Magistrate Judge Theodore H. Katz and granted defendants’ motion for summary judgment dismissing the plaintiffs complaint. Plaintiff initially raised claims under the Truth in Lending Act, 15 U.S.C. § 1601 et seq., the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., the Federal Trade Commission Act, 15 U.S.C. § 45 et seq., and the New York State Deceptive Practices Act, N.Y. Gen. Bus. Law § 349 et seq., as well as common-law claims of false arrest, conspiracy to defraud, medical malpractice, malicious prosecution, and defamation, alleging that she was misled with regard to the purchase of an automobile.
We have reviewed the record and relevant case law and conclude, substantially for the reasons set forth in the magistrate judge’s careful and comprehensive Report and Recommendation, that the District Court committed no error.
Accordingly, the judgment of the District Court is AFFIRMED.